DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Claim Status
Claims 1-2, 8 and 22 (Currently Amended)
Claims 10, 16 and 23 (Previously Presented)
Claims 3-7, 9, 11-15 and 17-21 (Original)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 is amended as follows:
Claim 1, line 9, the recitation “to excited” is replaced with: -- to excite --

Allowable Subject Matter
Claims 1-23 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a capacitor comprising: at least two active electrodes; and a passive electrode adjacent to the active electrodes and configured to encompass the active electrodes to at least partially eliminate environmental influences affecting the active electrodes; and at least one inductor electrically connected to the active electrodes, wherein the at least one inductor is configured to excite the capacitor to generate an electric field to transfer power or to extract power from a generated electric fields, wherein the passive electrode provides additional capacitance to the capacitor of the resonator and lowers the inductance of the inductor required to resonate the system.”, in combination with all other elements recited in claim 1.
Claims 2-21 are also allowed as it further limits allowed claim 1.
Regarding claim 22, prior arts do not suggest or teach, among other claimed allowable features, “a capacitor comprising: at least two active electrodes; and a passive electrode adjacent to the active electrodes and configured to encompass the active electrodes to  at least one inductor electrically connected to the active electrodes, wherein the at least one inductor is configured to excite the capacitor to extract power from a generated electric field via resonant electric field coupling, wherein the passive electrode provides additional capacitance to the capacitor of the resonator and lowers the Inductance of the inductor required to resonate the system;”, in combination with all other elements recited in claim 22.
Claim 23 is also allowed as it further limits allowed claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG V BUI/
Examiner, Art Unit 2859	

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 22, 2021